DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-39 are pending and have been prosecuted. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 1 ref # 110 and 141.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-39 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-39:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) receive request (2) receive details (3) activate search engine (4) receive data (5) calculate behavior fingerprint (6) obtain user authorization to access databases (7) activate search engine for retrieving databases associated with user behavior (8) calculate user behavior fingerprint (9) determining risk (10) apply risk threshold condition (11) continuously retrieve data and (12) continuously modify user behavior fingerprint.  .  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of activating search engine and a processor to perform the claimed method. That is, other than reciting a processor and activation of search engine, nothing in the claim element precludes the step from practically being performed in the mind. 
See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving, analyzing data to determine credit related risk based on user behavior fingerprint.  Where the user behavior fingerprint includes include user behavior, for example “place of business, age, favorite color, address of user, local unemployment, primary/secondary residence location, marital status” (para 0036-0040) “location consistency, social network diversity, financial transactions, stability of key relationships” (see specification para 0048).  Such concepts can be found in the abstract category of risk mitigation a sub-category of fundamental economic activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and methods of organizing human activity.  

STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receive request -insignificant extra solution activity of transmitting data (2) receive details -insignificant extra solution activity of gathering data (3) activate search engine - Given a database of information, the  database of information and sets aside particular information that may be especially relevant based on the particular user. This idea is little different than the basic concept of organizing a physical library so that an individual can search for information by going to the relevant portion of the library and picking a book (see Cogent Med) (4) receive data - insignificant extra solution activity of gathering data (5) calculate behavior fingerprint -mathematical relationships (6) obtain user authorization to access databases – common business practice  (7) activate search engine for retrieving databases associated with user behavior-- Given a database of information, the  database of information and sets aside particular information that may be especially relevant based on the particular user. This idea is little different than the basic concept of organizing a physical library so that an individual can search for information by going to the relevant portion of the library and picking a book (see Cogent Med) (8) calculate user behavior fingerprint -mathematical relationships (9) determining risk- risk mitigation and common business practice (10) apply risk threshold condition- risk mitigation and common business practice (11) continuously retrieve data - insignificant extra solution activity of gathering data and (12) continuously modify user behavior fingerprint – common business practice and risk mitigation.  .The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately,  claimed limitations do not provide any technology to perform the recited functions and the specification is equally silent.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as an ordered combination or combination of parts, technology or the improvement thereof is not a consideration.  Rather the combination of parts is to gather and analyze data in order to determine a user behavior fingerprint/profile and credit risk.  The combination of Limitations 1-2 and 3-4 directed toward insignificant extra solution of transmitting a business request and gathering data- a common business practice.  The combinations of limitations 1-4 and 5 is directed toward user behavior profiling/fingerprint- a common business practice.  The combination of limitations 1-5 and 7-10 is directed toward calculating user behavior fingerprint/profile and obtaining user authorization for accessing and retrieving data, calculating user behavior/profile and determining/applying risk- a common business practice.  The combination of 1-10 calculating user profile/fingerprint, determining/applying risk and 11-12 continuously updating user data and modifying user behavior fingerprint/profiles- a common business practice.  The combinations of parts is not directed toward any 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of user behavior fingerprint/profile and risk mitigation which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a business process of calculating user behavior fingerprint/profile based on data collected and determining/applying risk for credit and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. The additional elements recited in the claim include a system for implementing the method comprising a server, a first database coupled to the server, a plurality of search engines in communication with the server and databases, a plurality of open databases in communication with the search engines, a plurality of private databases in communication with the search engines, a client access terminal comprising a network communication module in communication with the plurality of search engines, a central processing module comprising a processor in communication with a memory storage device having executable instructions-–is purely functional and generic.  Nearly every system that is capable of searching databased with include –“server”, “database”, “search engines”, “open databases”, “private databases”, “client terminal comprising network communication modules, processing modules comprising processors executing  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “receive”, “activate search engine”, “calculate”, “obtaining authorized access”, “activity search engines”, “calculating user behavior fingerprint/profile”, “determining risk”, “retrieving data” and “modifying user behavior fingerprint/profile” ... are functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification makes clear that the computer elements can general purpose computers including hardware and any available media (see para 0026-0027), whereas the computer program instructions used can be any “stand-alone program, module, sub-routine or any suitable for use in computing environments where the functions and components can be implemented on any desktop operating system using any known programming languages and any known and available databases.  This includes processing devices and units without restriction.(para 0063-0066).  The specification 
Furthermore, case law has held that generic computer implementation of an otherwise abstract process does not qualify as "significantly more or quality as being sufficient to “integrate the judicial exception into a practical application.  Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 72—73). Using a common processor, which the Specification allows, does not add anything of significance. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer.” See Alice, 134 S. Ct. at 2357—59. Here, they do not. See Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2015) (holding no inventive concept where “the claims ‘add’ only generic computer components such as an ‘inter-face,’ ‘network,’ and ‘database.’”). “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016). Intellectual Ventures “The Federal Circuit agreed with the district court that the invention was drawn to the abstract idea of "creating an index and using that index to search for and retrieve data." Organizing and accessing records through the creation of an index-searchable database was longstanding conduct that existed well before the advent of computers and the Internet, the appellate court said. Although the claims arguably called specifically for the use of XML tags, the claims were how usage of the XML tags altered the database in a way that led to an improvement in the technology of computer databases. The Federal Circuit also agreed with the district court that the claims lacked an inventive concept rendering them patent-eligible. Employing XML tags to navigate a computerized database was not enough to transform the abstract idea into a patentable invention. The remaining claim limitations recited routine computer functions.” Cogent Med., Inc. v. Elsevier Inc., No: 5:13-cv-04479-RMW (N.D. Cal.), Given a database of information, the  database of information and sets aside particular information that may be especially relevant based on the particular user. This idea is little different than the basic concept of organizing a physical library so that an individual can search for information by going to the relevant portion of the library and picking a book
Additional evidence includes:
US Patent No. 7,593,892; US Pub No. 2017/0374076 A1 by Pierson et al; WO 2013/016186 A2 by Churea et al is cited for teaches profile creation based on collected scored data;  US Patent No. 6,119,103 A1 by Basch et al.; WO 2014/158125 A2 by Muhart; US Pub No. 2012/0109802 A1 by Griffin et al ; US Patent No. 9,830,646 B1 by Wasser et al; US Pub No. 2003/0236728 A1 by Sunderji et al; US Pub No. 2019/0258818 A1 by Yu et al.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In 
Prior Art Rejections
Claims Claim 14, Claim 15-18, Claim 22, 28-30, Claims 34-37 and 39 are not rejected under 102/103 statutes. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0322597 A1 by Sher (Sher), and further in view of US Pub No. 2011/0178859 A1 by Imrey et al. (Imrey)
In reference to Claim 1:
Sher teaches:
A computer-based method for credit underwriting and ongoing monitoring using behavioral parameters, implementable in a system ((Sher) in at least abstract; para 0022, para 0085, para 0091) comprising:
an administration server (AS), the administrator server including a network communication module ((Sher) in at least Fig. 1; para 0193, para 0209);
a first database (DB), operably coupled to the AS ((Sher) in at least FIG. 1-2; para 0193-0194);
a plurality of dynamic search engine (DSE) in communication with the AS and DB, a plurality of open databases (ODB), each ODB being in communication with at least one of the plurality of DSEs ((Sher) in at least para 0099 wherein the prior art teaches find modules, para 0122, para 0194-0196);
a plurality of private databases (PDB) each ODB being in communication with at least one of the plurality of DSEs ((Sher) in at least FIG. 1-2; para 0047 wherein the 
at least one client access terminal (CAT), in communication with the AS, wherein the AS further comprises a central processing module (CPM), and the at least one CAT, wherein the CPM further comprises at least one processor in communication with a non-volatile memory storage device having thereon a processor-readable media with a set of executable instructions, configured when executed ((Sher) in at least para 0196-0202) to cause the at least one processor to:
receive a credit request from the CAT ((Sher) in at least para 0078-0079) ; 
receive preliminary user details ((Sher) in at least para 0076, para 0079 wherein the prior art teaches user completing questionnaire; para 0077-0078);
activate at least one of the DESs ((Sher) in at least para 0079, para 0085, para 0087, para 0104-0105);
receive data associated with the user’s behavior ((Sher) in at least para 0041, para 0076, para 0078-0079, para 0084); and 
calculate a behavioral digital fingerprint [profile] (BDF) ((Sher) in at least para 0024, para 0030, para 0047, para 0077, para 0085)
the method comprises:
upon receiving a credit request, and preliminary user details from the at least one CAT, ...((Sher) in at least para 0005, para 0007 wherein the prior art teaches credit checks are well known; para 0018, para 0079, para 0084, para 0108)
activating at least one of the plurality of DESs for retrieving from at least one of: the ODBs, and the PDBs, data associated with the user’s behavior ((Sher) in at least 
calculating the user’s BDF ((Sher) in at least para 0024, para 0030, para 0047, para 0077, para 0085, para 0090, para 0106);
based on the BDF, determining the risk associated with extending credit to the user ((Sher) in at least para 0085-0090, para 0092); and
continuously retrieving data associated with the user’s behavior ((Sher) in at least para 0179, para 0212, para 0289-0290); and
continuously modify the BDF ((Sher) in at least para 0133, para 0271).
Sher does not explicitly teach:
obtaining user-authorization to access at least one of the ODBs, and/or at least one of the PDBs
if the BDF is above a predetermined threshold, advancing the credit to the user;
Imrey teaches:
upon receiving a credit request, and preliminary user details from the at least one CAT, obtaining user-authorization to access at least one of the ODBs, and/or at least one of the PDBs ((Imrey) in at least para 0074, para 0123);
...retrieving from at least one of: the ODBs, and the PDBs, data associated with the user’s behavior ((Imrey) in at least para 0070, para 0085,  para 0148, para 0195-0197);
calculating the user’s BDF ((Imrey) in at least FIG. 6; para 0056, para 0074, para 0084, para 0103-0104, para 0106, para 0144-0147, para 0153, para 0177);
based on the BDF, determining the risk associated with extending credit to the user ((Imrey) in at least para 0093, para 0096, para 0154, para 0177, para 0191); ; and
if the BDF is above a predetermined threshold, advancing the credit to the user ((Imrey) in at least para 0093, para 0096, para 0154, para 0177, para 0179, para 0190);
continuously retrieving data associated with the user’s behavior ((Imrey) in at least para 0154); and
continuously modify the BDF ((Imrey) in at least para 0153-0154).
Sher teaches that the process for rental application is similar/analogous to the process for requesting financing as both rental and financing request include credit reports pulled/retrieved.  Imrey teaches the motivation of obtaining user authorization to access user information as a typical process for accessing user data.  Imrey provides motivation of applying thresholds to behavior scores as a means to mitigate risk when advancing credit.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the user access process of Sher to include user authorization as taught by Imrey since Imrey teaches the motivation of obtaining user authorization to access user information as a typical process for accessing user data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the decision to approve an application related toward credit application of Sher to include approval of credit extension as taught by Imrey since Sher teaches that the process for rental application is similar/analogous to the process for requesting financing and Imrey provides the 
According to KSR, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  The prior art Sher provides evidence that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous method or product (see para 0005, para 0010, para 0086).  Furthermore, Sher and Imry provides some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teaching  The prior art Sher and Imrey provides evidence that there were design incentives or market forces which would have prompted adaptation of the known method , or product. Both Sher and Imrey makes clear that the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.   Accordingly, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.
In reference to Claim 23:
The combination of Sher and Imrey discloses the limitations of independent claim 1.  Sher further discloses the limitations of dependent claim 23
The method of claim 1 (see rejection of claim 1 above), further comprising 
authorizing the reading of a statement concerning the veracity of the preliminary user details.((Sher) in at least para 0019, para 0199, para 0273)
Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0322597 A1 by Sher (Sher), in view of US Pub No. 2011/0178859 A1 by Imrey et al. (Imrey) as applied to claim 1 above and further in view of US Pub No. 2009/0248567 A1 by Haggerty et al. (Haggerty) and US Pub No. 2011/0054961 A1 by Del Zoppo et al. (Zoppo)
Claim interpretation:  in light of the specification the examiner is determining the limitation “encoding database” to be converting data before saving to database (see para 0042).  The examiner is determining the limitation “perform task structuring” to be compression of data (see para 0047).  The specification is silent with respect to the term “conflicting element” for anything that goes beyond providing.  The examiner is determining the conflicting element to be risk factors.  
In reference to Claim 2:
The combination of Sher and Imrey discloses the limitations of independent claim 1.  Sher further discloses the limitations of dependent claim 2
The method of claim 1, wherein to retrieve from at least one of: the ODBs, and the PDBs, data associated with the user’s behavior, the set of executable instructions is further configured to cause the at least one processor (see rejection of claim 1 above) to:...
d. perform quantitative parameter analysis ((Sher) in at least para 0085, para 0094);
e. use existing behavioral schemes ((Sher) in at least para 0035, para 0091);
f. provide conflicting element ((Sher) in at least para 0032, para 0041); and

Sher does not explicitly teach:cross
perform task structuring and database encoding;
use a predetermined set of markers representing the user’s behavior;
generate a concept map;
Haggerty teaches and provides supporting evidence:
perform task structuring and database encoding ((Haggerty) in at least para 0131-0133, para 0136);...
perform quantitative parameter analysis ((Haggerty) in at least para 0015, para 0018, para 0026-0027, para 0033-0034, para 0038);
e. use existing behavioral schemes ((Haggerty) in at least para 0040, para 0046, para 0048-0049, para 0051);
f. provide conflicting element ((Haggerty) in at least para 0018, para 0026, para 0035, para 0037); and
g. collect persistent, long-term behavioral parameters on the retrieved data ((Haggerty) in at least para 0016, para 0021, para 0026, para 0035, para 0050)
Both Sher and Haggerty are directed toward analyzing risk related behavior where data is retrieved and stored in databases.  The analogous supporting evidence of risk analysis including quantitative analysis, use of existing behavior schemes, providing conflicting elements and collecting persistent behavior parameters of Haggerty would have been obvious to consider with Sher since both Sher and Haggerty as it relates to the supporting evidence since known work in one field of endeavor would may prompt 
Zoppo teaches:
use a predetermined set of markers representing the user’s behavior ((Zoppo) in at least abstract; para 0012, para 0019, para 0024-0027, ;
generate a concept map ((Zoppo) in at least FIG. 3; para 0025-0026, para 0035-0036, para 0040-0042);
perform quantitative parameter analysis ((Zoppo) in at least para 0024-0025, para 0028-0029, para 0042);
use existing behavioral schemes ((Zoppo) in at least para 0028);
provide conflicting element ((Zoppo) in at least Fig. 2; para 0021, para 0032-0034); and
collect persistent, long-term behavioral parameters on the retrieved data ((Zoppo) in at least para 0012, para 0021, para 0024-0025, para 0033-0037). 
Both Sher and Zoppo are directed toward analyzing risk related behavior where data is retrieved and stored in databases.  The analogous supporting evidence of risk analysis including quantitative analysis, use of existing behavior schemes, providing conflicting elements and collecting persistent behavior parameters of Zoppo would have been obvious to consider with Sher since both Sher and Zoppo as it relates to the supporting evidence since known work in one field of endeavor would may prompt variations of it for use in the same field of endeavor or a different one based on design incentives and other market forces if the variations are predictable to one of ordinary skill in the art.  Both Sher and Zoppo provide similar design incentives for the elements for risk analysis.   The design incentives of both Sher and Zoppo would have prompted adaptation of the known risk elements.  The prior art Sher and Zoppo provides evidence that the difference between prior art references encompassed known variations or principle known in the art.   Zoppo teaches the motivation of including in the risk analysis producing predetermined markers/indicators representing user behavior in order to map the risk indicators/markers to provides to the user visual representation of risk factors and corresponding levels of risk for likelihood, impact or external threat.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the model tools for risk analysis of Sher to include the model tools (risk marker/indicator or concept maps) of Zoppo since Zoppo teaches the 
In reference to Claim 3:
The combination of Sher, Imrey, Haggerty and Zoppo discloses the limitations of dependent claim 2.  Sher further discloses the limitations of dependent claim 3
The method of claim 2 (see rejection of claim 2 above), further comprising 
cross-referencing the data with data retrieved from at least one ODB and at least one PDB. ((Sher) in at least para 0008, para 0030, para 0041, para 0047, para 0083, para 0190)
In reference to Claim 4:
The combination of Sher, Imrey, Haggerty and Zoppo discloses the limitations of dependent claim 2.  Sher further discloses the limitations of dependent claim 4
The method of claim 2, wherein to retrieve data associated with the user behavior, the set of executable instructions (see rejection of claim 2 above) is further configured to cause the at least one processor to:
contact a plurality of database sources, wherein the plurality of databases each have a different data structure.((Sher) in at least para 0025, para 0030, para 0034, para 0041, para 0071, para 0204, para 0209)
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0322597 A1 by Sher (Sher), in view of US Pub No. 2011/0178859 A1 by Imrey et al. (Imrey) in view of US Pub No. 2009/0248567 A1 by Haggerty et al. (Haggerty) in view of US Pub No. 2011/0054961 A1 by Del Zoppo et al. (Zoppo) as applied to claim 4 above and further in view of US Pub No. 2017/0277773 A1 by Iasi et al. (Iasi)
In reference to Claim 5:
The combination of Sher, Imrey, Haggerty and Zoppo discloses the limitations of dependent claim 4.  Sher further discloses the limitations of dependent claim 5
Claim Interpretation: In light of the specification the limitations “preliminary data layer” is interpreted to be one of a least identification parameter (see para 0036)
The method of claim 4 (see rejection of claim 4 above), further comprising:

using the preliminary user details, populating a plurality of data fields ((Sher) in at least para 0078, para 0114, para 0136-0137, para 0224-0225);...
forming a preliminary data layer ((Sher) in at least para 0264); and
delivering the preliminary data layer to the DB ((Sher) in at least para 0114, para 0215).
Sher does not explicitly teach:
cross referencing the populated data fields with validating data from a source that is different than the data source used to populate each data field;
Iasi teaches:
cross referencing the populated data fields with validating data from a source that is different than the data source used to populate each data field ((Iasi) in at least FIG. 7; para 0066, para 0068, para 0076, para 0079, para 0083, para 0085, para 0118);
Both Sher and Iasi are directed toward application for financial products where data fields are populated.  Iasi teaches the motivation that it is needed for match fields 
In reference to Claim 6:
The combination of Sher, Imrey, Haggerty and Zoppo discloses the limitations of dependent claim 5.  Sher further discloses the limitations of dependent claim 6
The method of claim 5 (see rejection of claim 5 above), wherein the data field is at least one of:
a. an identification parameter;
b. age;
c. marital status;
d. residential address or principal place of business (PPB) address;
e. number of secondary residences, or number of secondary place of business (SPB);
f. email address; and
g. favorite color.((Sher) in at lest para 0114, para 0150, para 0225)
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0322597 A1 by Sher (Sher), in view of US Pub No. 2011/0178859 A1 by Imrey et al. (Imrey) in view of US Pub No. 2009/0248567 A1 by Haggerty et al. (Haggerty) in view of US Pub No. 2011/0054961 A1 by Del Zoppo et al. (Zoppo) in view of US Pub No. 2017/0277773 A1 by Iasi et al. (Iasi) as applied to claim 6 above and further in view of US Pub No. 2014/0067650 A1 by Gardiner et al. (Gardiner)
In reference to Claim 7:
The combination of Sher, Imrey, Haggerty, Zoppo and Iasi discloses the limitations of dependent claim 6.  Sher further discloses the limitations of dependent claim 7
The method of claim 6 (see rejection of claim 6 above), wherein the at least one of: 
Sher does not explicitly teach:
age, marital status, number of secondary residences, or SPBs, and favorite color, are each associated with a predetermined sub-group, the sub-group associated with risk of extending credit to the user.
Gardiner teaches:
age, marital status, number of secondary residences, or SPBs, and favorite color, are each associated with a predetermined sub-group, the sub-group associated with risk of extending credit to the user.((Gardiner) in at least para 0004, para 0024)
Both Sher and Gardiner are directed toward analyzing demographic data in order to determine risk for an application.  Gardiner teaches the motivation that risk factors include socio economic factors and behavior factors which are different classes of risk factors and therefore, are at different groups and subgroups of risk .  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of user data for risk of Sher to include grouping user data risk as taught by Gardiner since Gardiner teaches the motivation that risk factors include socio 
In reference to Claim 8:
The combination of Sher, Imrey, Haggerty, Zoppo, Iasi and Gardiner discloses the limitations of dependent claim 7.  Sher further discloses the limitations of dependent claim 8
The method of claim 7 (see rejection of claim 7 above), further comprising 
Sher does not explicitly teach:
weighting each sub-grouping.
Gardiner teaches:
weighting each sub-grouping.((Gardiner) in at least Table 1; para 0023, para 0025, para 0078)
Both Sher and Gardiner are directed toward analyzing and scoring user risk data in order to determine risk for an application.  Gardiner teaches the motivation of weights applied to corresponding to default event in order to calculate a weighted score of the risk assessment factors.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of user data for risk of Sher to include weighting user data risk as taught by Gardiner since Gardiner teaches the motivation of weights applied to corresponding to default event in order to calculate a weighted score of the risk assessment factors.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0322597 A1 by Sher (Sher), in view of US Pub No. 2011/0178859 A1 by Imrey et al. (Imrey) in view of US Pub No. 2009/0248567 A1 by Haggerty et al. (Haggerty) in view of US Pub No. 2011/0054961 A1 by Del Zoppo et al. (Zoppo) in view of US Pub No. 2017/0277773 A1 by Iasi et al. (Iasi) in view of US Pub No. 2014/0067650 A1 by Gardiner et al. (Gardiner) as applied to claim 8 above and further in view of US Pub No. 2016/0314545 A1 by Jessen (Jessen)
In reference to Claim 9:
The combination of Sher, Imrey, Haggerty, Zoppo, Iasi and Gardiner discloses the limitations of dependent claim 8.  Sher further discloses the limitations of dependent claim 9
The method of claim 8 (see rejection of claim 8 above),... 
each ODB and at least one PDB, used in retrieving and cross-referencing the data. ((Sher) in at least para 0008, para 0030, para 0041, para 0047, para 0083, para 0190)
Jessen teaches:
wherein the weighting is performed for at least one of each ODB and at least one PDB, used in retrieving and cross-referencing the data.((Jessen) in at least para 0058, para 0067-0068)
Both Sher and Jessen are directed toward collecting and analyzing data related to an application process and cross referencing data inputs.  Jessen teaches the motivation of weighting input factors based on data analysis for threshold values of interest.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of user data for risk of Sher to include weighting user data risk as taught by Jessen since Jessen teaches the .
Claim 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0322597 A1 by Sher (Sher), in view of US Pub No. 2011/0178859 A1 by Imrey et al. (Imrey) in view of US Pub No. 2009/0248567 A1 by Haggerty et al. (Haggerty) in view of US Pub No. 2011/0054961 A1 by Del Zoppo et al. (Zoppo) in view of US Pub No. 2017/0277773 A1 by Iasi et al. (Iasi) as applied to claim 6 and further in view of US Pub No. 2013/0041841 A1 by Lyons (Lyons)
In reference to Claim 10:
The combination of Sher, Imrey, Haggerty, Zoppo, Iasi and Gardiner discloses the limitations of dependent claim 6.  Sher further discloses the limitations of dependent claim 10.
The method of claim 6 (see rejection of claim 6 above), further comprising, 
Sher does not explicitly teach:
for the residential address of the user, and each secondary residence(s):
accessing a database configured to provide data on rate of local unemployment; and
for each location of primary or secondary residence, retrieving the rate of local unemployment.
Lyons teaches:
for the residential address of the user, and each secondary residence(s) ((Lyons) in at least para 0036, para 0053, para 0060-0061, para 0094) :
accessing a database configured to provide data on rate of local unemployment ((Lyons) in at least Abstract; para 0009, para 0014, para 0095); and
for each location of primary or secondary residence, retrieving the rate of local unemployment ((Lyons) in at least para 0036, para 0053, para 0060-0061, para 0094-0095).
Both Sher and Lyons are directed toward product applications.  Lyons teaches the motivation of when in an investment environment that as market information including local employment is a risk element with respect to returns on investments for a proposed investment prior to the user approving a loan process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of user data for risk of Sher to include location of secondary or property of interest and local employment information of Lyons since Lyons teaches the motivation of when in an investment environment that as market information including local employment is a risk element with respect to returns on investments for a proposed investment prior to the user approving a loan process.
In reference to Claim 24:
The combination of Sher, Imrey, Haggerty, Iasi and Zoppo discloses the limitations of dependent claim 5.  Sher further discloses the limitations of dependent claim 24.
The method of claim 5 (see rejection of claim 5 above), 
Sher does not explicitly teach:
wherein the user is requesting extension of credit for a business and wherein the data field is at least one of:
business identification number;
business name;
number of employees;
years of operation; 
fulfillment service;
telephone number; and 
PPB address
Lyons teaches:
wherein the user is requesting extension of credit for a business ((Lyons) in at least para 0008) and wherein the data field is at least one of:
business identification number;
business name;
number of employees;
years of operation; 
fulfillment service;
telephone number; and 
PPB address ((Lyons) in at least para 0053-0054)
Both Sher and Lyons are directed toward application process with collect credit related data.  Lyons teaches the motivation of collecting potential buyer data in order to identify the buyer and to establish a profile of the buyer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data content collected for an application of Sher to include buyer related data of Lyons since Lyons teaches the motivation of collecting potential buyer data in order to identify the buyer and to establish a profile of the buyer.
According to KSR, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  The prior art Sher provides evidence that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous method or product (see para 0005, para 0010, para 0086).  Furthermore, Sher and Lyons provides some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teaching  The prior art Sher and Lyons provides evidence that there were design incentives or market forces which would have prompted adaptation of the known method , or product. Both Sher and Lyons makes clear that the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.   Accordingly, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0322597 A1 by Sher (Sher), in view of US Pub No. 2011/0178859 A1 by Imrey et al. (Imrey) in view of US Pub No. 2009/0248567 A1 by Haggerty et al. (Haggerty) in view of US Pub No. 2011/0054961 A1 by Del Zoppo et al. (Zoppo) in view of US Pub No. 2017/0277773 A1 by Iasi et al. (Iasi) in view of US Pub No. 2013/0041841 A1 by Lyons (Lyons) as applied to claim 10 and further in view of US 2011/0078073 A1 by Annappindi (Annappindi)
In reference to Claim 11:
The combination of Sher, Imrey, Haggerty, Zoppo, Iasi, Gardiner and Lyons discloses the limitations of dependent claim 10.  Sher further discloses the limitations of dependent claim 11.
The method of claim 10 (see rejection of claim 10 above), 
Sher does not explicitly teach:
wherein the rate of local unemployment is compared and weighted based on a regional rate of unemployment.
Annappindi teaches:
wherein the rate of local unemployment is compared and weighted based on a regional rate of unemployment.((Annappindi) in at least FIG. 20 FIG. 28, FIG. 30-31; para 0010, para 0013-0015, para 0020, para 0029-0030, para 0088-0089, para 0091, para 0105, para 0108, para 0121)
Both Sher and Annappini teach that for credit factors related to income.  Annappini teaches the motivation of comparing and weighting unemployment in order to determine employment risk. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the income analysis for risk of Sher to include the analysis of region, national or location economic data of Annappini since Annappini teaches the motivation of comparing and weighting unemployment in order to determine employment risk.
In reference to Claim 12:
The combination of Sher, Imrey, Haggerty, Zoppo, Iasi, Gardiner, Lyons and Annappini discloses the limitations of dependent claim 11.  Sher further discloses the limitations of dependent claim 12.
The method of claim 11, wherein the range of scoring for the data used to populated the data fields retrieved and cross-referenced from at least one of: each ODB and at least one PDB (see rejection of claim 11 above), 
Sher does not explicitly teach:
has a different scale, and wherein the method comprises normalizing the scoring for the data retrieved based on the scoring scale.
Annappini teaches:
has a different scale, and wherein the method comprises normalizing the scoring for the data retrieved based on the scoring scale.((Annappini) in at least FIG. 5; para 0105, para 0121, Claim 7)
Both Sher and Annappini teach that for credit factors related to income.  Annappini teaches the motivation of weighting/scaling and determining testing average weight for delinquency in order to determine risk. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the income analysis for risk of Sher to include the using mathematical tools for analysis as taught by  Annappini since Annappini teaches the motivation of weighting/scaling and determining testing average weight for delinquency in order to determine risk.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0322597 A1 by Sher (Sher), in view of US Pub No. 2011/0178859 A1 by Imrey et al. (Imrey) in view of US Pub No. 2009/0248567 A1 by Haggerty et al. (Haggerty) in view of US Pub No. 2011/0054961 A1 by Del Zoppo et al. (Zoppo) in view of US Pub No. 2017/0277773 A1 by Iasi et al. (Iasi) as applied to claim 6 above and further US Pub. No. 2013/0066767 A1 by Fusco et al. (Fusco)
In reference to Claim 13:
The combination of Sher, Imrey, Haggerty, Zoppo and Iasi discloses the limitations of dependent claim 6.  Sher further discloses the limitations of dependent claim 13
The method of claim 6 (see rejection of claim 6 above), further comprising, 
Sher does not explicitly teach:
for each retrieved email address, determining whether the host domain is free, or represents a uniform source locator (URL).
Fusco teaches:
for each retrieved email address, determining whether the host domain is free, or represents a uniform source locator (URL).((Fusco) in at least para 0077, para 0080, para 0104, para 0124)
Both Sher and Fusco are directed toward applications.  Fusco teaches the motivation of acquiring email address and determining the represented URL to that customer files items can be associated with customer files and for access and communication by/with the financial entity.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data application related information collected of Sher to include email address and represented URL of Fusco since Fusco teaches the motivation of acquiring email address and determining the represented URL to that customer files items can be .
Claim 19-21 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0322597 A1 by Sher (Sher), in view of US Pub No. 2011/0178859 A1 by Imrey et al. (Imrey) as applied to claim 1 above and further in view of US Pub No. 2018/0122004 A1 by Stewart (Stewart)
In reference to Claim 19:
The combination of Sher and Imrey discloses the limitations of independent claim 1.  Sher further discloses the limitations of dependent claim 19
The method of claim 1 (see rejection of claim 1 above),
wherein the CAT is a smartphone ((Sher) in at least para 0199), the method further comprising:
Sher does not explicitly teach:
obtaining the smartphone location history over a predetermined period; and
determining the user profile on a plurality of social networks.
Stewart teaches:
obtaining the smartphone location history over a predetermined period ((Stewart) in at least para 0084, para 0101, para 0107-0108, para 0115, para 0117); and
determining the user profile on a plurality of social networks ((Stewart) in at least para 0059-0060, para 0068, para 0080).
Both Sher and Stewart are directed toward analogous application processes where users payment risk is determined.  Stewart teaches the motivation of obtaining location history of mobile device and determining user profile on social networks in 
In reference to Claim 20:
The combination of Sher, Imrey and Stewart discloses the limitations of dependent claim 19.  Sher further discloses the limitations of dependent claim 20
The method of claim 19, wherein, for each social networks (see rejection of claim 19 above) the method further comprises:
Sher does not explicitly teach:
a. testing whether a user profile exists:
b. determining last activity on each social network where a profile exists;
c. cross-referencing activity among the plurality of social networks where a profile exists; and
d. generating results of the crossed reference activity to DB’.
Stewart teaches:
a. testing whether a user profile exists ((Stewart) in at least para 0011-0012, para 0068-0069, para 0080):
b. determining last activity on each social network where a profile exists ((Stewart) in at least para 0011-0012, para 0060, para 0065, para 0080);

d. generating results of the crossed reference activity to DB ((Stewart) in at least para 0011-0013, par 0041, para 0057, para 0059)’.
Both Sher and Stewart are directed toward analogous application processes where users payment risk is determined.  Stewart teaches the motivation of analyzing and storing user profile on social networks in order to predict a lower default rates based on user activity.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data application related information collected and analyzed of Sher to include social network activity data of Stewart since Stewart teaches the motivation of analyzing and storing user profile on social networks in order to predict a lower default rates based on user activity. 
In reference to Claim 21:
The combination of Sher, Imrey and Stewart discloses the limitations of dependent claim 20.  Sher further discloses the limitations of dependent claim 19
The method of claim 20 (see rejection of claim 20 above), 
Sher does not explicitly teach:
wherein the social network is at least one of: Facebook, LinkedIn, Instagram, YouTube, Twitter, Pinterest, WeChat, WhatsApp, Tumblr, Flickr, Reddit, Snap, Viber, Digg, Delicious, Telegram, Signal, Threema, and the like.
Stewart teaches:
wherein the social network is at least one of: Facebook, LinkedIn, Instagram, YouTube, Twitter, Pinterest, WeChat, WhatsApp, Tumblr, Flickr, Reddit, Snap, 
Both Sher and Stewart are directed toward analogous application processes where users payment risk is determined.  Stewart teaches the motivation of analyzing and storing user profile on social networks in order to predict a lower default rates based on user activity.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data application related information collected and analyzed of Sher to include social network activity data of Stewart since Stewart teaches the motivation of analyzing and storing user profile on social networks in order to predict a lower default rates based on user activity. 
In reference to Claim 38:
The combination of Sher, Imrey and Stewart discloses the limitations of dependent claim 19.  Sher further discloses the limitations of dependent claim 38
The method of claim 19 (see rejection of claim 38 above), further comprising 
determining the use of apps on the smartphone ((Sher) in at least para 0078, para 0262); and 
providing a score based on the apps used ((Sher) in at least para 0022, para 0025, para 0041, para 0075, para 0078, para 0085, para 0262).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0322597 A1 by Sher (Sher), in view of US Pub No. 2011/0178859 A1 by Imrey et al. (Imrey) in view of US Pub No. 2009/0248567 A1 by Haggerty et al. (Haggerty) in view of US Pub No. 2011/0054961 A1 by Del Zoppo et al. (Zoppo) in view of US Pub No. 2017/0277773 A1 by Iasi et al. (Iasi) in view of US Pub No. 2013/0041841 A1 by Lyons (Lyons) as applied to claim 24 and further in view of US Patent No. 11,176,607 B1 by Bekmann et al. (Bekmann)
In reference to Claim 25:
The combination of Sher, Imrey, Haggerty, Iasi, Zoppo and Lyons discloses the limitations of dependent claim 24.  Sher further discloses the limitations of dependent claim 25.
The method of claim 24 (see rejection of claim 24 above), wherein the field: 
Sher does not explicitly teach:
number of employees, years in operation, and fulfillment service, are each associated with a predetermined sub-grouping, the sub-grouping associated with risk of extending credit to the business.
Beckmann teaches:
number of employees, years in operation, and fulfillment service, are each associated with a predetermined sub-grouping, the sub-grouping associated with risk of extending credit to the business.((Beckmann) in at least Col 3 lines 12-21, Col 6 lines 53-60, Col 25 lines 54-63
Both Sher and Beckmann are directed toward analogous credit application process where related data is analyzed.  Beckmann is directed toward determining business characteristic groups in order to determine merchant risk groups.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data application related information collected and analyzed of Sher to include the grouping of business related data for loan applications of Beckmann .
Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0322597 A1 by Sher (Sher), in view of US Pub No. 2011/0178859 A1 by Imrey et al. (Imrey) in view of US Pub No. 2009/0248567 A1 by Haggerty et al. (Haggerty) in view of US Pub No. 2011/0054961 A1 by Del Zoppo et al. (Zoppo) in view of US Pub No. 2017/0277773 A1 by Iasi et al. (Iasi) in view of US Pub No. 2013/0041841 A1 by Lyons (Lyons) as applied to claim 24 and further in view of US Pub No. 2009/0119202 A1 by Dumas-Brown et al (Brown)
In reference to Claim 26:
The combination of Sher, Imrey, Haggerty, Iasi and Zoppo discloses the limitations of dependent claim 24.  Sher further discloses the limitations of dependent claim 26.
The method of claim 24 (see rejection of claim 24 above), further comprising:
obtaining the primary residential address of the user ((Sher) in at least para 0076, para 0079 wherein the prior art teaches user completing questionnaire; para 0077-0078, para 0115); 
Sher does not explicitly teach:
calculating the length of commute between the primary residential address of the user and the PPB address;
calculating a score based on at least one of the commute distance, and the time of commute; and
storing the calculated score in DB.
Brown teaches:
calculating the length of commute between the primary residential address of the user and the PPB address ((Brown) in at least para 0019);
calculating a score based on at least one of the commute distance, and the time of commute ((Brown) in at least para 0018-0019); and
storing the calculated score in DB.((Brown) in at least para 0023)
Both Sher and Brown are directed toward analyzing for risk collected credit analogous data.  Brown teaches the motivation of determining distance related information of property in order to determine credit risk related to use area.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data application related information collected and analyzed of Sher to include distance to property as taught by Brown since Brown teaches the motivation of determining distance related information of property in order to determine credit risk related to use area.
In reference to Claim 27:
The combination of Sher, Imrey, Haggerty, Iasi, Zoppo and Brown discloses the limitations of dependent claim 26.  Sher further discloses the limitations of dependent claim 27
The method of claim 26 (see rejection of claim 26 above), 
Sher does not explicitly teach:
wherein, the commute distance and/or the time of commute is compared to a predetermined value associated with risk of extending credit to the business.
Brown teaches:
wherein, the commute distance and/or the time of commute is compared to a predetermined value associated with risk of extending credit to the business. ((Brown) in at least para 0018-0019) 
Both Sher and Brown are directed toward analyzing for risk collected credit analogous data.  Brown teaches the motivation of determining distance related information of property in order to determine credit risk related to use area.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data application related information collected and analyzed of Sher to include distance to property as taught by Brown since Brown teaches the motivation of determining distance related information of property in order to determine credit risk related to use area.
Claim 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0322597 A1 by Sher (Sher), in view of US Pub No. 2011/0178859 A1 by Imrey et al. (Imrey) in view of US Pub No. 2018/0122004 A1 by Stewart (Stewart) in view of US Pub No. 2011/0054961 A1 by Del Zoppo et al. (Zoppo) in view of US Pub No. 2017/0277773 A1 by Iasi et al. (Iasi) as applied to claim 5 above and further in view of US Pub No. 2009/0119155 A1 by Reed et al (Reed)
In reference to Claim 31:
The combination of Sher, Imrey, Zoppo and Iasi discloses the limitations of dependent claim 5.  Sher further discloses the limitations of dependent claim 31
The method of claim 5 (see rejection of claim 5 above), further comprising 
Sher does not explicitly teach:
obtaining data on foreign travel frequency and travel destination of the user.
Reed teaches:
obtaining data on foreign travel frequency and travel destination of the user.((Reed) in at least Abstract; para 0005, para 0007, para 0012)
Both Sher and Reed are directed toward collecting and analyzing data for generating a risk profile.  Reed teaches the motivation of analyzing foreign country travel arrangements in order to the risk assessment of the client.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data application related information collected and analyzed of Sher to include foreign travel as taught by Reed since Reed teaches the motivation of analyzing foreign country travel arrangements in order to the risk assessment of the client.
In reference to Claim 32:
The combination of Sher, Imrey, Zoppo and Iasi discloses the limitations of dependent claim 31.  Sher further discloses the limitations of dependent claim 32
The method of claim 31 (see rejection of claim 31 above), further comprising;
Sher does not explicitly teach:
sub-grouping the travel destination;
based on the sub-grouping, scoring the travel destination; and

storing the calculated score in DB‘.

Reed teaches:

sub-grouping the travel destination ((Reed) in at least para 0011-0012, para 0047);
based on the sub-grouping, scoring the travel destination ((Reed) in at least para 0011-0012, para 0016, para 0047, para 0049-0050); and
storing the calculated score in DB ((Reed) in at least para 0006)‘.

Both Sher and Reed are directed toward collecting and analyzing data for generating a risk profile.  Reed teaches the motivation of analyzing foreign country travel arrangements in order to the risk assessment of the client.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data application related information collected and analyzed of Sher to include foreign travel as taught by Reed since Reed teaches the motivation of analyzing foreign country travel arrangements in order to the risk assessment of the client.

In reference to Claim 33:
The combination of Sher, Imrey, Zoppo and Iasi discloses the limitations of dependent claim 32.  Sher further discloses the limitations of dependent claim 33

The method of claim 32 (see rejection of claim 32 above), 
Sher does not explicitly teach:
wherein the travel destination sub-grouping is selected from the group comprising: Western Europe, Eastern Europe, Russia, Asia Pacific, China, Hong Kong, United States of America, South Africa, or Central Africa.
Reed teaches:
wherein the travel destination sub-grouping is selected from the group comprising: Western Europe, Eastern Europe, Russia, Asia Pacific, China, Hong Kong, United States of America, South Africa, or Central Africa. ((Reed) in at least ara 0011-0012, para 0047)
Although Reed does not explicitly cite specific countries in the grouping, the prior art does teach grouping risk data and teaches that international travel is a parameter that 
Both Sher and Reed are directed toward collecting and analyzing data for generating a risk profile.  Reed teaches the motivation of analyzing foreign country travel arrangements in order to the risk assessment of the client.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data application related information collected and analyzed of Sher to include foreign travel as taught by Reed since Reed teaches the motivation of analyzing foreign 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2014/0200953 A1 by Mun; US Pub No. 2021/0150056 A1 by Vax et al; US Pub No. 2013/0018776 A1 by Xie et al; US Patent No. 7,587,348 B2 by Liao et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697